Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-18 are pending per amendment.

Response to Arguments
101 rejection
Applicant’s arguments, see page 7, filed 11/1/2022, with respect to claims 13-18 have been fully considered and are persuasive.  The 101 rejection of claims 13-18 has been withdrawn. 

Double Patenting rejection
Applicant's arguments filed 11/1/2022 have been fully considered but they are not persuasive. The office has not received terminal disclaimers for USP 10,255,374, 10,664,549, 11,080,355 and 9,706,165. Upon receipt of terminal disclaimers for the aforementioned patents, the respective double patenting rejections will be withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I) Claims 1, 2, 4-8 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8, 10, 11, 13 and 15 of U.S. Patent No. 10255374 (hereinafter ‘374). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant claims enumerated in that follows is anticipated by a correspondingly mapped ‘374 claim.
Instant application
‘374 patent
1. A method of aggregating displays of live performances into an aggregation site on a network, the live performances originating from at least one performance site on a network, the method comprising the steps of: 



i) establishing performance criterion upon which at least one streaming website performance will be selected for aggregation onto a site on the network, 

ii) streaming at least one streaming website performance originating from at least one website on a network, the at least one streaming website performance being associated with a link to access the at least one performance on the network, 





iii) detecting a signal at a monitoring site in response to an indication that the at least one streaming website performance meets the performance criterion, and 


iv) making available, in response to the signal, the link associated with the at least one streaming website performance meeting the performance criterion into an aggregation site on a network, wherein steps (ii) and (iv) are carried out in conjunction with a processor that is operatively coupled to a memory for displaying the at least one streaming website performance and for storing the link on the aggregation site on the network.

2. The method of claim 1 wherein in step i) the performance criterion is selected from the group consisting of physical characteristics, performance type, professional specialization, and performance activity.

4. The method of claim 1 wherein in step ii) the at least one live performance is selected from the group consisting of an event at least one person engaged in an activity.




5. The method of claim 1 wherein step iii) is carried out by a human observer at the monitoring site.

6. The method of claim 5 wherein step iv) is carried out by the human observer.

7. An apparatus that aggregates displays of performances into an aggregation site on a network, the performances originate from at least one performance site on a network, the comprising: 

i) a processor that receives input that establishes performance criterion upon which at least one streaming website performance is selected for aggregation onto a site on the network, 

ii) transmission of a stream of at least one streaming website performance originating from at least one performance website on the network, the at least one streaming website performance being associated by a processor with a link to access the at least one performance on the network, 





iii) detection with the processor a signal at a monitoring site in response to an indication that the at least one streaming website performance meets the performance criterion, and 

iv) an aggregation site on a network act on, in response to the signal, the link associated with the at least one streaming website performance meeting the performance criterion, wherein steps (ii) and (iv) are carried out in conjunction with a processor that is operatively coupled to a memory for displaying the at least one live streaming website performance and for storing the link on the aggregation site on the network.





8. The apparatus of claim 7 wherein in the performance criterion is selected from the group consisting of physical characteristics, performance type, professional specialization, and performance activity.

10. The apparatus of claim 7 wherein the at least one performance is selected from the group consisting of an event at least one person engaged in an activity.





11. The apparatus of claim 7 wherein detection is carried out by a human observer at the monitoring site.

12. The apparatus of claim 7 wherein aggregation is carried out by a human observer.

1. A method of aggregating displays of live performances into an aggregation site on a network, the live performances originating from at least one performance site on a network, the method comprising the steps of: 




i) establishing performance criterion upon which at least one streaming website performance will be selected for aggregation onto a site on the network, 


ii) streaming at least one streaming website performance originating from at least one website on a network, the at least one streaming website performance being associated with a link to access the at least one performance on the network, 






iii) detecting a signal at a monitoring site in response to an indication that the at least one streaming website performance meets the performance criterion, and 



iv) making available, in response to the signal, the link associated with the at least one streaming website performance meeting the performance criterion into an aggregation site on a network, wherein steps (ii) and (iv) are carried out in conjunction with a processor that is operatively coupled to a memory for displaying the at least one streaming website performance and for storing the link on the aggregation site on the network.



1. A method of aggregating displays of live performances into an aggregation site on a network, the live performances originating from at least one performance site on a network, the live performances being monitored from a monitoring site, the method comprising the steps of: 

i) establishing performance criterion upon which live streaming website camera performances will be selected for aggregation onto a site on a network, 

ii) observing at least one live streaming website camera performance originating from at least one performance website on a network, the at least one live streaming website camera performance being associated with a link to access the at least one live performance on a network in response to the performance criterion being met by action in the at least one live performance at the same time when criterion is met, 
iii) detecting a signal at a monitoring site in response to the at least one performance occurring live when the at least one live streaming website camera performance meets the performance criterion, and 

iv) establishing, in response to the signal, the link associated with the at least one live streaming website camera performance meeting the performance criterion into an aggregation site on a network, wherein steps (ii) and (iv) are carried out in conjunction with a processor that is operatively coupled to a memory for displaying the at least one live streaming website camera performance and for storing the link on the aggregation site on the network.

2. The method of claim 1 wherein in step i) the performance criterion is selected from the group consisting of physical characteristics, performance type, professional specialization, and performance activity.

4. The method of claim 1 wherein in step ii) the at least one live performance is selected from the group consisting of dances, dramatic performances, musical performances, professional consultations, gaming performances, lessons, and gambling performances.

5. The method of claim 1 wherein step iii) is carried out by a human observer at the monitoring site.

6. The method of claim 5 wherein step iv) is carried out by the human observer.

7. A method of aggregating displays of live performances into an aggregation site on a network, the live performances originating from at least one performance site on a network, the method comprising the steps of: 

i) selecting a performance criterion for a performer which will serve as a basis for selecting live streaming website camera performances for aggregation onto a site on a network, 

ii) observing at least one live streaming website camera performance originating from at least one performance site on a network, with the at least one live streaming website camera performance being performed by at least one live performer, where the at least one live streaming website camera performance being associated with a link in response to the performance criterion being met by action of at least one live performer at the same time when criterion is met; 

iii) detecting a signal in response to the performance occurring when the at least one live performer in the at least one live streaming website camera performance meets the performance criterion, and 

iv) for each of the at least one live streaming website camera performance in which at least one live performer meets the performance criterion, establishing a link associated with the at least one live streaming website camera performance into an aggregation site on a network in response to the signal, wherein steps (ii) and (iv) are carried out in conjunction with a processor that is operatively coupled to a memory for displaying the at least one live streaming website camera performance and for storing the link on the aggregation site on the network.

8. The method of claim 7 wherein in step i) the performance criterion is selected from the group consisting of physical characteristics, performance type, professional specialization, and performance activity.

10. The method of claim 7 wherein in step ii) the at least one live streaming website camera performance is selected from the group consisting of dances, dramatic performances, musical performances, professional consultations, gaming performances, lessons, and gambling performances.

11. The method of claim 7 wherein step iii) is carried out by a human observer at a monitoring site.

13. The method of claim 11 wherein step iv) is carried out by the human observer.


15. A method of aggregating a plurality of displays of live performances into an aggregation site on a network, the live performances originating from a plurality of performance sites on a network, the live performances being monitored from a monitoring site by a human observer, the method comprising the steps of: 

i) selecting a performance criterion from the group consisting of being topless and being nude which criterion will serve as a basis for selecting live streaming website camera performances for aggregation onto a site on a network, 

ii) observing a plurality of live streaming website camera performances displayed on a plurality of performance sites on a network, the plurality of live streaming website camera performances each being performed by at least one live performer, the plurality of live streaming web site camera performances each being associated with a link in response to the performance criterion being met by action of the at least one live performer at the same time when criterion is met, 

iii) detecting a signal in response to the performance occurring live when at least one live performer in the at least one of the plurality of live streaming website camera performance meets the performance criterion while the performance is occurring live, and 

iv) for each of the plurality of live streaming website camera performance in which at least one live performer meets the performance criterion, establishing and storing a link associated with each of the plurality of live streaming website camera performance into an aggregation site on a network in response to the signal, wherein steps ii)-iv) are carried out by the human observer in conjunction with a processor that is operatively coupled to a memory for displaying the plurality of live performances and for the storing the link on the aggregation site on the network.


II) Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10664549 (hereinafter ‘549). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant claims enumerated in that follows is anticipated by a correspondingly mapped ‘549 claim.
Instant application
‘549 patent
1. A method of aggregating displays of live performances into an aggregation site on a network, the live performances originating from at least one performance site on a network, the method comprising the steps of: 

i) establishing performance criterion upon which at least one streaming website performance will be selected for aggregation onto a site on the network, 
ii) streaming at least one streaming website performance originating from at least one website on a network, the at least one streaming website performance being associated with a link to access the at least one performance on the network, 


iii) detecting a signal at a monitoring site in response to an indication that the at least one streaming website performance meets the performance criterion, and 



iv) making available, in response to the signal, the link associated with the at least one streaming website performance meeting the performance criterion into an aggregation site on a network, wherein steps (ii) and (iv) are carried out in conjunction with a processor that is operatively coupled to a memory for displaying the at least one streaming website performance and for storing the link on the aggregation site on the network.

2. The method of claim 1 wherein in step i) the performance criterion is selected from the group consisting of physical characteristics, performance type, professional specialization, and performance activity.

3. The method of claim 1 includes associating an advertisement with the performance criterion.

4. The method of claim 1 wherein in step ii) the at least one live performance is selected from the group consisting of an event at least one person engaged in an activity.

5. The method of claim 1 wherein step iii) is carried out by a human observer at the monitoring site.

6. The method of claim 5 wherein step iv) is carried out by the human observer.

7. An apparatus that aggregates displays of performances into an aggregation site on a network, the performances originate from at least one performance site on a network, the comprising: 

i) a processor that receives input that establishes performance criterion upon which at least one streaming website performance is selected for aggregation onto a site on the network, 

ii) transmission of a stream of at least one streaming website performance originating from at least one performance website on the network, the at least one streaming website performance being associated by a processor with a link to access the at least one performance on the network, 


iii) detection with the processor a signal at a monitoring site in response to an indication that the at least one streaming website performance meets the performance criterion, and 


iv) an aggregation site on a network act on, in response to the signal, the link associated with the at least one streaming website performance meeting the performance criterion, wherein steps (ii) and (iv) are carried out in conjunction with a processor that is operatively coupled to a memory for displaying the at least one live streaming website performance and for storing the link on the aggregation site on the network.


8. The apparatus of claim 7 wherein in the performance criterion is selected from the group consisting of physical characteristics, performance type, professional specialization, and performance activity.

9. The apparatus of claim 7 includes an advertisement associated with the performance criterion.

10. The apparatus of claim 7 wherein the at least one performance is selected from the group consisting of an event at least one person engaged in an activity.

11. The apparatus of claim 7 wherein detection is carried out by a human observer at the monitoring site.

12. The apparatus of claim 7 wherein aggregation is carried out by a human observer.

13. A non-transient computer readable media containing instructions that when executed, implements a method of aggregating displays of live performances into an aggregation site on a network, the live performances originating from at least one performance site on a network, the method comprising the steps of: 

i) establishing performance criterion upon which at least one live streaming website camera performance will be selected for aggregation onto a site on a network, 

ii) streaming live at least one live streaming website camera performance originating from at least one performance website on a network, the at least one live streaming website camera performance being associated with a link to access the at least one live performance on the network, 

iii) detecting a signal at a monitoring site in response to an indication that the at least one live streaming website camera performance meets the performance criterion, and 



iv) establishing, in response to the signal, the link associated with the at least one live streaming website camera performance meeting the performance criterion into an aggregation site on a network, wherein steps (ii) and (iv) are carried out in conjunction with a processor that is operatively coupled to a memory for displaying the at least one live streaming website camera performance and for storing the link on the aggregation site on the network.

14. The non-transient computer readable media containing instructions that when executed, implements instructions for the method of claim 13 wherein in step i) the performance criterion is selected from the group consisting of physical characteristics, performance type, professional specialization, and performance activity.

15. The non-transient computer readable media containing instructions that when executed, implements instructions for the method of claim 13 that includes associating an advertisement with the performance criterion.

16. The non-transient computer readable media containing instructions that when executed, implements instructions for the method of claim 13 wherein in step ii) the at least one performance is selected from the group consisting of an event at least one person engaged in an activity.

17. The non-transient computer readable media containing instructions that when executed, implements instructions for the method of claim 13 wherein step iii) is carried out by a human observer at the monitoring site.

18. The non-transient computer readable media containing instructions that when executed, implements instructions for the method of claim 13 wherein step iv) is carried out by a human observer.

1. A method of aggregating displays of live performances into an aggregation site on a network, the live performances originating from at least one performance site on a network, the method comprising the steps of: 

i) establishing performance criterion upon which at least one live streaming website camera performance will be selected for aggregation onto a site on the network, 
ii) streaming live at least one live streaming website camera performance originating from at least one performance website on a network, the at least one live streaming website camera performance being associated with a link to access the at least one live performance on the network, 

iii) detecting a signal at a monitoring site in response to an indication that the at least one live streaming website camera performance meets the performance criterion where the indication is generated during and at the live streaming web site camera performance, and 

iv) establishing, in response to the signal, the link associated with the at least one live streaming website camera performance meeting the performance criterion into an aggregation site on a network, wherein steps (ii) and (iv) are carried out in conjunction with a processor that is operatively coupled to a memory for displaying the at least one live streaming website camera performance and for storing the link on the aggregation site on the network.

2. The method of claim 1 wherein in step i) the performance criterion is selected from the group consisting of physical characteristics, performance type, professional specialization, and performance activity.

3. The method of claim 1 includes associating an advertisement with the performance criterion.

4. The method of claim 1 wherein in step ii) the at least one live performance is selected from the group consisting of an event at least one person engaged in an activity.

5. The method of claim 1 wherein step iii) is carried out by a human observer at the monitoring site.

6. The method of claim 5 wherein step iv) is carried out by the human observer.

7. An apparatus that aggregates displays of live performances into an aggregation site on a network, the live performances originate from at least one performance site on a network, the comprising: 

i) a processor that receives input that establishes performance criterion upon which at least one live streaming website camera performance is selected for aggregation onto a site on the network, 

ii) transmission of a live stream of at least one live streaming website camera performance originating from at least one performance website on the network, the at least one live streaming website camera performance being associated by a processor with a link to access the at least one live performance on the network, 

iii) detection with the processor a signal at a monitoring site in response to an indication that the at least one live streaming website camera performance meets the performance criterion where the indication is generated during and at the live streaming website camera performance, and 

iv) An aggregation site on a network acts on, in response to the signal, the link associated with the at least one live streaming website camera performance meeting the performance criterion, wherein steps (ii) and (iv) are carried out in conjunction with a processor that is operatively coupled to a memory for displaying the at least one live streaming website camera performance and for storing the link on the aggregation site on the network.

8. The apparatus of claim 7 wherein in the performance criterion is selected from the group consisting of physical characteristics, performance type, professional specialization, and performance activity.

9. The apparatus of claim 7 includes an advertisement associated with the performance criterion.

10. The apparatus of claim 7 wherein the at least one live performance is selected from the group consisting of an event at least one person engaged in an activity.

11. The apparatus of claim 7 wherein detection is carried out by a human observer at the monitoring site.

12. The apparatus of claim 7 wherein aggregation is carried out by a human observer.

13. A non-transient computer readable media containing instructions that when executed, implements a method of aggregating displays of live performances into an aggregation site on a network, the live performances originating from at least one performance site on a network, the method comprising the steps of: 

i) establishing performance criterion upon which at least one live streaming website camera performance will be selected for aggregation onto a site on a network, 

ii) streaming live at least one live streaming website camera performance originating from at least one performance website on a network, the at least one live streaming website camera performance being associated with a link to access the at least one live performance on the network, 

iii) detecting a signal at a monitoring site in response to an indication that the at least one live streaming website camera performance meets the performance criterion where the indication is generated during and at the live streaming website camera performance, and 

iv) establishing, in response to the signal, the link associated with the at least one live streaming website camera performance meeting the performance criterion into an aggregation site on a network, wherein steps (ii) and (iv) are carried out in conjunction with a processor that is operatively coupled to a memory for displaying the at least one live streaming website camera performance and for storing the link on the aggregation site on the network.

14. The non-transient computer readable media containing instructions that when executed, implements instructions for the method of claim 13 wherein in step i) the performance criterion is selected from the group consisting of physical characteristics, performance type, professional specialization, and performance activity.

15. The non-transient computer readable media containing instructions that when executed, implements instructions for the method of claim 13 that includes associating an advertisement with the performance criterion.

16. The non-transient computer readable media containing instructions that when executed, implements instructions for the method of claim 13 wherein in step ii) the at least one live performance is selected from the group consisting of an event at least one person engaged in an activity.

17. The non-transient computer readable media containing instructions that when executed, implements instructions for the method of claim 13 wherein step iii) is carried out by a human observer at the monitoring site.

18. The non-transient computer readable media containing instructions that when executed, implements instructions for the method of claim 13 wherein step iv) is carried out by a human observer.


III) Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11080355 (hereinafter ‘355). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant claims enumerated in that follows is anticipated by a correspondingly mapped ‘355 claim.
Instant application
‘355 patent
1. A method of aggregating displays of live performances into an aggregation site on a network, the live performances originating from at least one performance site on a network, the method comprising the steps of: 

i) establishing performance criterion upon which at least one streaming website performance will be selected for aggregation onto a site on the network, 

ii) streaming at least one streaming website performance originating from at least one website on a network, the at least one streaming website performance being associated with a link to access the at least one performance on the network, 


iii) detecting a signal at a monitoring site in response to an indication that the at least one streaming website performance meets the performance criterion, and 



iv) making available, in response to the signal, the link associated with the at least one streaming website performance meeting the performance criterion into an aggregation site on a network, wherein steps (ii) and (iv) are carried out in conjunction with a processor that is operatively coupled to a memory for displaying the at least one streaming website performance and for storing the link on the aggregation site on the network.

2. The method of claim 1 wherein in step i) the performance criterion is selected from the group consisting of physical characteristics, performance type, professional specialization, and performance activity.

3. The method of claim 1 includes associating an advertisement with the performance criterion.

4. The method of claim 1 wherein in step ii) the at least one live performance is selected from the group consisting of an event at least one person engaged in an activity.

5. The method of claim 1 wherein step iii) is carried out by a human observer at the monitoring site.

6. The method of claim 5 wherein step iv) is carried out by the human observer.

7. An apparatus that aggregates displays of performances into an aggregation site on a network, the performances originate from at least one performance site on a network, the comprising: 

i) a processor that receives input that establishes performance criterion upon which at least one streaming website performance is selected for aggregation onto a site on the network, 

ii) transmission of a stream of at least one streaming website performance originating from at least one performance website on the network, the at least one streaming website performance being associated by a processor with a link to access the at least one performance on the network, 


iii) detection with the processor a signal at a monitoring site in response to an indication that the at least one streaming website performance meets the performance criterion, and 



iv) an aggregation site on a network act on, in response to the signal, the link associated with the at least one streaming website performance meeting the performance criterion, wherein steps (ii) and (iv) are carried out in conjunction with a processor that is operatively coupled to a memory for displaying the at least one live streaming website performance and for storing the link on the aggregation site on the network.


8. The apparatus of claim 7 wherein in the performance criterion is selected from the group consisting of physical characteristics, performance type, professional specialization, and performance activity.

9. The apparatus of claim 7 includes an advertisement associated with the performance criterion.

10. The apparatus of claim 7 wherein the at least one performance is selected from the group consisting of an event at least one person engaged in an activity.

11. The apparatus of claim 7 wherein detection is carried out by a human observer at the monitoring site.

12. The apparatus of claim 7 wherein aggregation is carried out by a human observer.

13. A non-transient computer readable media containing instructions that when executed, implements a method of aggregating displays of live performances into an aggregation site on a network, the live performances originating from at least one performance site on a network, the method comprising the steps of: 

i) establishing performance criterion upon which at least one live streaming website camera performance will be selected for aggregation onto a site on a network, 

ii) streaming live at least one live streaming website camera performance originating from at least one performance website on a network, the at least one live streaming website camera performance being associated with a link to access the at least one live performance on the network, 

iii) detecting a signal at a monitoring site in response to an indication that the at least one live streaming website camera performance meets the performance criterion, and 


iv) establishing, in response to the signal, the link associated with the at least one live streaming website camera performance meeting the performance criterion into an aggregation site on a network, wherein steps (ii) and (iv) are carried out in conjunction with a processor that is operatively coupled to a memory for displaying the at least one live streaming website camera performance and for storing the link on the aggregation site on the network.

14. The non-transient computer readable media containing instructions that when executed, implements instructions for the method of claim 13 wherein in step i) the performance criterion is selected from the group consisting of physical characteristics, performance type, professional specialization, and performance activity.

15. The non-transient computer readable media containing instructions that when executed, implements instructions for the method of claim 13 that includes associating an advertisement with the performance criterion.

16. The non-transient computer readable media containing instructions that when executed, implements instructions for the method of claim 13 wherein in step ii) the at least one performance is selected from the group consisting of an event at least one person engaged in an activity.

17. The non-transient computer readable media containing instructions that when executed, implements instructions for the method of claim 13 wherein step iii) is carried out by a human observer at the monitoring site.

18. The non-transient computer readable media containing instructions that when executed, implements instructions for the method of claim 13 wherein step iv) is carried out by a human observer.

1. A method of aggregating displays of live performances into an aggregation site on a network, the live performances originating from at least one performance site on a network, the method comprising the steps of: 

i) establishing performance criterion upon which at least one streaming website camera performance will be selected for aggregation onto a site on the network, 

ii) streaming live at least one streaming website camera performance originating from at least one performance website on a network, the at least one live streaming website camera performance being associated with a link to access the at least one live performance on the network, 

iii) detecting a signal at a monitoring site in response to an indication that the at least one streaming website camera performance meets the performance criterion where the indication is generated during and at the live streaming web site camera performance, and 

iv) establishing, in response to the signal, the link associated with the at least one streaming website camera performance meeting the performance criterion into an aggregation site on a network, wherein steps (ii) and (iv) are carried out in conjunction with a processor that is operatively coupled to a memory for displaying the at least one live streaming website camera performance and for storing the link on the aggregation site on the network.

2. The method of claim 1 wherein in step i) the performance criterion is selected from the group consisting of physical characteristics, performance type, professional specialization, and performance activity.

3. The method of claim 1 includes associating an advertisement with the performance criterion.

4. The method of claim 1 wherein in step ii) the at least one live performance is selected from the group consisting of an event at least one person engaged in an activity.

5. The method of claim 1 wherein step iii) is carried out by a human observer at the monitoring site.

6. The method of claim 5 wherein step iv) is carried out by the human observer.

7. An apparatus that aggregates displays of performances into an aggregation site on a network, the live performances originate from at least one performance site on a network, the comprising: 

i) a processor that receives input that establishes performance criterion upon which at least one streaming website camera performance is selected for aggregation onto a site on the network, 

ii) transmission of a stream of at least one streaming website camera performance originating from at least one performance website on the network, the at least one live streaming website camera performance being associated by a processor with a link to access the at least one live performance on the network, 

iii) detection with the processor a signal at a monitoring site in response to an indication that the at least one streaming website camera performance meets the performance criterion where the indication is generated during and at the live streaming website camera performance, and 

iv) An aggregation site on a network acts on, in response to the signal, the link associated with the at least one streaming website camera performance meeting the performance criterion, wherein steps (ii) and (iv) are carried out in conjunction with a processor that is operatively coupled to a memory for displaying the at least one streaming website camera performance and for storing the link on the aggregation site on the network.

8. The apparatus of claim 7 wherein in the performance criterion is selected from the group consisting of physical characteristics, performance type, professional specialization, and performance activity.

9. The apparatus of claim 7 includes an advertisement associated with the performance criterion.

10. The apparatus of claim 7 wherein the at least one performance is selected from the group consisting of an event at least one person engaged in an activity.

11. The apparatus of claim 7 wherein detection is carried out by a human observer at the monitoring site.

12. The apparatus of claim 7 wherein aggregation is carried out by a human observer.

13. A non-transient computer readable media containing instructions that when executed, implements a method of aggregating displays of performances into an aggregation site on a network, the live performances originating from at least one performance site on a network, the method comprising the steps of: 


i) establishing performance criterion upon which at least one streaming website camera performance will be selected for aggregation onto a site on a network, 

ii) streaming at least one live streaming website camera performance originating from at least one performance website on a network, the at least one streaming website camera performance being associated with a link to access the at least one live performance on the network, 

iii) detecting a signal at a monitoring site in response to an indication that the at least one streaming website camera performance meets the performance criterion where the indication is generated during and at the streaming website camera performance, and 

iv) establishing, in response to the signal, the link associated with the at least one streaming website camera performance meeting the performance criterion into an aggregation site on a network, wherein steps (ii) and (iv) are carried out in conjunction with a processor that is operatively coupled to a memory for displaying the at least one streaming website camera performance and for storing the link on the aggregation site on the network.

14. The non-transient computer readable media containing instructions that when executed, implements instructions for the method of claim 13 wherein in step i) the performance criterion is selected from the group consisting of physical characteristics, performance type, professional specialization, and performance activity.

15. The non-transient computer readable media containing instructions that when executed, implements instructions for the method of claim 13 that includes associating an advertisement with the performance criterion.

16. The non-transient computer readable media containing instructions that when executed, implements instructions for the method of claim 13 wherein in step ii) the at least one performance is selected from the group consisting of an event at least one person engaged in an activity.

17. The non-transient computer readable media containing instructions that when executed, implements instructions for the method of claim 13 wherein step iii) is carried out by a human observer at the monitoring site.

18. The non-transient computer readable media containing instructions that when executed, implements instructions for the method of claim 13 wherein step iv) is carried out by a human observer.


IV) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9706165 (hereinafter ‘165), in view of Shetty (US 20100198977). Each of the enumerated instant claims in table below is anticipated by ‘165 except for 
“streaming at least one streaming website performance originating from at least one website on a network, the at least one streaming website performance being associated with a link to access the at least one performance on the network”.
However, in a related field, Shetty discloses:
“streaming at least one streaming website performance originating from at least one website on a network, the at least one streaming website performance being associated with a link to access the at least one performance on the network” (par. 0021: “Streaming network 30 makes a video stream of the live video source available to subscribing clients that access central server 306 using a URL that identifies the video stream of the live video source from cameral 307. A user at client computer 300 desires to subscribe to the video stream and enters the URL.”).
It would have been obvious to one of ordinary skill at the time of the claimed invention to have introduced Shetty’s teachings alongside ‘165 patent. The motivation to combine would have been to previously well-known techniques of a client access media/content through a URL/URI in order to achieve a predictable result of a requesting client receiving the specific content requested (Shetty, par. 0021).
Instant application
‘165 patent
1. A method of aggregating displays of live performances into an aggregation site on a network, the live performances originating from at least one performance site on a network, the method comprising the steps of: 


i) establishing performance criterion upon which at least one streaming website performance will be selected for aggregation onto a site on the network, 




ii) streaming at least one streaming website performance originating from at least one website on a network, the at least one streaming website performance being associated with a link to access the at least one performance on the network, 







iii) detecting a signal at a monitoring site in response to an indication that the at least one streaming website performance meets the performance criterion, and 

iv) making available, in response to the signal, the link associated with the at least one streaming website performance meeting the performance criterion into an aggregation site on a network, wherein steps (ii) and (iv) are carried out in conjunction with a processor that is operatively coupled to a memory for displaying the at least one streaming website performance and for storing the link on the aggregation site on the network.







1. A method of aggregating displays of live performances into an aggregation site on a network, the live performances originating from at least one performance site on a network, the method comprising the steps of: 

i) establishing one or more performance criteria upon which live streaming website camera performances selected for aggregation onto an aggregation site on a network, where the one or more performance criteria are applied contemporaneously to happenings in the live performances the live performances; 




ii) selecting for aggregation based upon the one or more performance criteria which live streaming website camera performances will be on the aggregation site; 
iii) notifying the aggregation site that a performance meets the one or more performance criteria; 

iv) establishing a link associated on the aggregation site with the at least one live streaming website camera performance meeting the one or more performance criteria, wherein steps (ii) and (iii) are carried out in conjunction with a processor that is operatively coupled to a memory for displaying the at least one live streaming website camera performance being observed and for storing the established link on the aggregation site on the network; and 

v) modifying the position of display of the at least one live streaming website camera performance on the aggregation site by providing value to the aggregation site in exchange for the position modification.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a. CN 101557506: “A Violence Behaviour Intelligent Detecting Device In Elevator Case Based On Computer Vision”.
English translation of abstract: A violence behaviour intelligent detecting device in elevator case based on computer vision comprises a video sensor set on the top part of the elevator case, an embedding system for transmitting the video data, a monitoring centre computer for monitoring the elevator case. The video sensor is connected to the embedding system; the embedding system is connected to the monitoring centre computer in wireless way; the monitoring centre computer comprises a video image reading module set in the case for displaying the video data of the elevator case in real time; the video image reading module set in the case is connected to the display device; the video sensor is connected to the monitoring centre computer wireless data communication; the monitoring computer comprises a microprocessor for the safety precaution in the elevator case; the microprocessor also comprises a background modelling and human body foreground object extracting module, a crowd behaviour feature sequence extracting module, a modelling module of the Hidden Markov model, a violence behaviour identifying module and an alarming module. This invention has the advantages of intellectualization, real-time online and strong reliability. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801. The examiner can normally be reached M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443